Civil action to recover damages for alleged negligent injury, resulting in verdict and judgment for plaintiff.
Defendants appeal, assigning errors.
This is the same case that was before us at the Spring Term, 1934, opinion filed 28 February, 1934, reported in 206 N.C. 111, 173 S.E. 46, to which reference may be had for fuller statement of the facts.
The record is quite voluminous and numerous exceptions have been assigned as error, but a careful perusal of the case leaves us with the impression that no new or novel question of law is presented by the appeal. The learned judge evidently had before him, during the trial, what was said on the former appeal and the case of Nash v. Royster, 189 N.C. 408,127 S.E. 356. The whole ground was covered in these two opinions and it would serve no useful purpose to go over it again.
No reversible error has been made to appear; hence, the verdict and judgment must be upheld.
No error.